Jayes v Irish Welding Supply Corp. (2022 NY Slip Op 03667)





Jayes v Irish Welding Supply Corp.


2022 NY Slip Op 03667


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, LINDLEY, AND BANNISTER, JJ.


565 CA 21-00542

[*1]ART JAYES AND ELIZABETH JAYES, PLAINTIFFS-APPELLANTS,
vIRISH WELDING SUPPLY CORP. AND IRISH PROPANE CORP., DEFENDANTS-RESPONDENTS. 


ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (NORTON LOWE OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered March 30, 2021. The order, among other things, granted the motion of defendants for summary judgment and dismissed the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court